Citation Nr: 1203522	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-15 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for a skin condition, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for fatigue/sleep disturbance, to include as due to undiagnosed illness.   

4.  Entitlement to service connection for gastrointestinal problems, including flatus, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for breathing problems, including asthma and allergic rhinitis, to include as due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1974 to September 1992, including service in the Persian Gulf. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Winston -Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2009, the case was remanded to the RO for further development.  

The issues of service connection for gastrointestinal disability and breathing problems are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Headaches were not demonstrated during service or for many years thereafter and are not shown to be related to service, to include service in the Persian Gulf. 

2.  A skin condition was not demonstrated during service or for many years thereafter and is not shown to be related to service, to include service in the Persian Gulf. 

3.  A chronic disability manifested by fatigue/sleep disturbance was not shown to have become manifest in service or to be related to service, to include service in the Persian Gulf. 
 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for headaches are not met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. § 3.317 (2011). 

2.  The criteria for entitlement to service connection for a skin condition are not met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. § 3.317 (2011). 

3.  The criteria for entitlement to service connection for fatigue/sleep disturbance are not met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. § 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this appeal, through September 2005, March 2006, and February 2010 post- rating letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the letters and the opportunity for the Veteran to respond, the June 2011 supplement statement of the case reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice provided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records, private treatment records and the reports of VA examinations.  Also of record and considered in connection with the appeal are written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of any of these claims, is required.  


II.  Factual Background

The Veteran's service treatment records do not show any specific documented complaints, diagnoses or treatment for headaches, a skin condition, insomnia, or sleeping problems.  On April 1992 separation examination, all systems were found to be normal.  On his April 1992 report of medical history at separation, the Veteran did report a history of frequent trouble sleeping.  

All pertinent systems were also subsequently found normal on June 1995 and June 2000 National Guard examinations.  

A January 2004 primary care treatment request shows that the Veteran reported a history of trouble breathing and sleeping at night.  He heard his chest scratching at night and his mouth breathing.  He experienced headaches, his throat was scratchy every few days, a runny nose, nose bleeds, a skin disorder and sores on both lower extremities.  

On April 2006 VA examination, the Veteran reported a history of skin rash, which involved mainly the anterolateral aspects of both shins and the upper arms.  He said that he would get eruptions, which were apparently intermittent in nature.  He indicated that they started in 1999.  He said that he had received no diagnosis or treatment for this from the physicians that he had consulted in the past.  He said that he treated it himself, using a nonspecific over the counter lotion.  He said that he put on the lotion whenever he saw the lesions.  He denied any itching.  He said that there was no tissue breakdown and there were no sores.  The lesions were characterized by being ovoid or round with slight hyperpigmentation.  There was no tissue breakdown or sore development.  

Physical examination showed an area of the anterior and lateral shins bilaterally and the upper arms bilaterally that had lesions as described.  There were multiple round or oval regions, which were flat with no elevation or breakdown of the skin.  They were slightly hyperpigmented when compared to the surrounding tissue.  There was no tissue breakdown of the skin or excoriations noted.  The locations involved approximately 10% of the total body area.

The Veteran also had a history of onychomycosis involving the toenails for which he did not take any medication.  The toenails would get stiff and brittle.  He had used no treatment on this in the past.  Physical examination showed bilateral onychomycosis with thickened hypertrophic and somewhat discolored nails, with heaped up detritus under the nails.  There were no lesions noted between the toes.  

The pertinent diagnostic assessments were hepatitis C with elevated liver function tests, hypertension with no evidence of heart disease, type II diabetes with no current complications, and dermatitis of undetermined type.  The examiner noted that none of the diagnosed conditions had been found on the Veteran's service separation examination. 

On April 2006 VA examination, the Veteran stated that he had had headaches for the past six years and that he had no family history of headaches.  They occurred about three times per week and lasted about an hour.  They were located mainly in the occipital area.  They started off dull and remained sharp.  The pain was steady and there was no specific aggravator.  The headaches were relieved by taking over-the counter preparations.  He had no aura or associated symptoms.  Neurological examination was normal and the diagnosis was tension headaches.  

A December 2009 private hospital discharge summary shows that the Veteran underwent a cholecystectomy.  The discharge diagnoses were acute cholecystitis, status post percutaneous cholecystectomy drain placement, mild pancreatitis, which had improved, and diabetes.  

On April 2011 VA examination, the Veteran reported that he started having nosebleeds in 2000.  He would notice spots of blood when blowing his nose a few times a month.  There were no known precipitating or alleviating factors.  The Veteran indicated that he had a positive history of non-productive cough, wheezing, sleep apnea and asthma.  The wheezing frequency was every other night and possible symptoms related to sleep apnea included daytime hypersomnolence, snoring and sleep disruption.  

The Veteran reported that he had had scarring of the legs since 2003 and to a lesser extent to the arms.  He started noticing sores or scars developing and had tried a number of lotions for this.  He also had noticed some pruritic papules on his arms.  Some over the counter remedies helped relive the itch.   

The Veteran also reported that he had experienced fatigue since 2004.  He noticed decreased exercise tolerance, finding that he could not complete a full game of basketball without becoming short of breath.  He also did not sleep more than 4 hours per night.  The Veteran felt the fatigue every day.

The Veteran reported headaches in the back of the head mostly at night or morning with muscular tightness of the neck and shoulders.  The course since onset had been stable.  The headaches responded well to aspirin.  

Physical examination showed that the Veteran had numerous linear excoriations in various stages of healing on the upper back, forearms and lower legs.  There were nail abnormalities with thickened, cracked and deformed toenails consistent with onychomycosis.  Examination of the nose showed that the nasal turbinates were erythematous without ulceration.  Pulmonary examination showed no abnormal breath sounds.  Examination of the abdomen and neurological examination were both unremarkable.  

Regarding the skin, the examiner diagnosed pruritus with excoriation of the skin.  The examiner noted that pruritus was commonly seen in patients with hepatitis C and diabetes, such as the Veteran.  Mild stasis dermatitis also contributed to the problem.  

Regarding sleep impairment, the examiner diagnosed multifactorial fatigue secondary to insomnia, diabetes, hepatitis C and obesity.  The examiner noted that the Veteran also may have had sleep apnea as he claimed very loud snoring, daytime somnolence and morning headaches; however, he was unwilling to undergo a sleep study.  The problem associated with this diagnosis was fatigue.

Regarding the headaches, the examiner diagnosed the Veteran with tension headaches in the posterior occipital area.  He noted that there was associated muscular tightness in the head and shoulders.  

In sum, the examiner found that it was less likely than not that the Veteran had signs and symptoms of an undiagnosed condition.  The symptoms he presented with all had reasonable medical explanations and diagnoses.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses).  38 C.F.R. § 3.317(a)(2) . 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id.  "Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.  

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317 : (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(a)(7). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253   (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

At the outset, the Board finds that the medical evidence is against a finding that the Veteran's headaches, sleep disturbance/fatigue and/or skin condition is due to an undiagnosed illness.  In this regard, although the April 2006 VA examiner did not come to any specific conclusions concerning the etiology of these claimed disabilities, the April 2011 VA examiner specifically assigned diagnoses pertaining to them (i.e. tension headaches, multifactorial fatigue secondary to diabetes, hepatitis C, obesity and possibly sleep apnea, and pruritus with excoriation of the skin) and, after reviewing the record and examining the Veteran, specifically found that it was less likely than not that the Veteran had signs and symptoms of an undiagnosed condition, noting that he had specifically assigned all of these diagnoses.  There is no medical opinion to the contrary (i.e. an opinion specifically finding that these claimed disabilities are not attributable to any known clinical diagnosis).  

The Board also notes that there is no indication that any of these disabilities became manifest in service or are otherwise related to service.  In this regard, the service treatment records are silent for any headache problems or skin problems, with both problems not becoming manifest until approximately 2003, some 12 years after active service.  Additionally, while the Veteran did report a history of frequent trouble sleeping at separation in April 1992, this is not shown to have been a chronic problem as the subsequent 1995 and 2000 medical history reports do not include any report of sleeping difficulty.  Additionally, during the April 2011 VA examination the Veteran indicated that he had had difficulty with fatigue only since 2004, some 13 years after service and the VA examiner specifically attributed the Veteran's fatigue to diabetes, hepatitis C, sleep apnea and obesity, none of which were shown to be present during active service or soon thereafter.  Nor is there any competent medical evidence otherwise linking headaches, fatigue/sleep disturbance or skin condition to service.  

Although the Veteran may believe that his current fatigue/sleep problems, headaches and skin problems are related to service, including his service in Southwest Asia, as a layperson, his allegations concerning such questions of medical nexus are entitled to minimal probative weight  See e.g.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, given the specific medical evidence discussed above, the weight of the evidence is against an award of service connection for fatigue/sleep problems, headaches and skin disability.  The preponderance of the evidence is against these claims and they must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for headaches, to include as due to undiagnosed illness is denied.  

Service connection for a skin condition, to include as due to undiagnosed illness is denied.  

Service connection for fatigue/sleep disturbance, to include as due to undiagnosed illness is denied.    


REMAND

Although the evidence does not show any specific treatment for allergies in service, the Veteran report experiencing some level of hay fever during service, as shown by his April 1992 report of medical history at separation.  Additionally, the record shows that the Veteran has received a current diagnosis of allergic rhinitis with residuals, which appear to include nasal congestion, post nasal drip, and nosebleeds.  Further, the Veteran has reported experiencing some level of wheezing. The Board notes that to date, a medical nexus opinion has not been provided concerning the likelihood of a relationship between the Veteran's reported hay fever in service and his current allergic rhinitis, with residuals.  Accordingly, on remand, the April 2011 VA examiner, after reviewing the claims file, should provide a supplemental medical opinion as to the likelihood whether any current allergic rhinitis is related to service.  In addition, the examiner should also determine whether any additional respiratory symptomatology, to include wheezing, is likely attributable to the allergic rhinitis or to another known clinical diagnosis.  Further, if any additional respiratory disability aside from allergic rhinitis is shown, the examiner should provide an opinion as to whether such disability is related to service.

Regarding the Veteran's claimed gastrointestinal disability; the Board notes that during the April 2006 VA examination, the Veteran was diagnosed with irritable bowel syndrome/GERD with residuals.  Also, during the April 2011 VA examination, the Veteran reported that he was experiencing increasing problems with flatus.  However, the April 2011 examiner did not affirmatively attribute the flatus to any particular gastrointestinal diagnosis.  Accordingly, the April 2011 VA examiner should provide a supplemental opinion, indicating if the Veteran's reported gastrointestinal symptoms, to include flatus, are likely attributable to a know clinical diagnosis.  Also, the examiner should provide an opinion concerning the likelihood that any current gastrointestinal disability, to include GERD and irritable bowel syndrome, is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the Veteran's claims file to the April 2011 VA examiner for the provision of supplemental opinions.  After reviewing the claims file, the examiner should provide opinions in answer to the following questions:

A)  Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's current allergic rhinitis is related to his military service, including his reported hay fever therein.

B)  Does the record show that the Veteran has any current chronic respiratory disability, which is not attributable to allergic rhinitis?  If so, is this additional disability likely attributable to another clinical diagnosis?  

C)  Also, if additional chronic respiratory disability other than allergic rhinitis is shown, is it at least as likely as not (i.e. a 50% chance or greater) that this disability is related to service?  

D)  Are the Veteran's reported gastrointestinal symptoms, to include flatus, likely attributable to a known clinical diagnosis?  

E)  Is it at least as likely as not (i.e. a 50% chance or greater) that any current gastrointestinal disability, to include GERD and/or irritable bowel syndrome, is related to service.  

The examiner should explain the rationale for all opinions given.  If that examiner is not available, records should be forwarded to a similarly situated examiner for entry of the opinions requested.  If it is determined that the opinions cannot be entered without additional examination, such examination should be scheduled.

2.  The RO/AMC should then readjudicate the remaining issues.  If it remains denied, the RO/AMC should issue an appropriate supplemental SOC and provide the veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


